           Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 1 of 10
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 6/29/2020
------------------------------------------------------------------X
  STATE OF NEW YORK, COMMONWEALTH :
  OF PENNSYLVANIA, STATE OF                                       :
  CALIFORNIA, STATE OF COLORADO,                                  :
  STATE OF DELAWARE, DISTRICT OF                                  :     1:20-cv-1689-GHW
  COLUMBIA, STATE OF ILLINOIS, STATE                              :
  OF MARYLAND, COMMONWEALTH OF                                    : MEMORANDUM OPINION
  MASSACHUSETTS, STATE OF MICHIGAN, :                                     AND ORDER
  STATE OF MINNESOTA, STATE OF NEW                                :
  JERSEY, STATE OF NEW MEXICO, STATE :
  OF OREGON, STATE OF RHODE ISLAND, :
  STATE OF WASHINGTON, STATE OF                                   :
  VERMONT, and COMMONWEALTH OF                                    :
  VIRGINIA,                                                       :
                                                                  :
                                                  Plaintiffs, :
                              -against-                           :
                                                                  :
  EUGENE SCALIA, Secretary of the United States :
  Department Of Labor, UNITED STATES                              :
  DEPARTMENT OF LABOR, and UNITED                                 :
  STATES OF AMERICA,                                              :
                                                                  :
                                             Defendants.          :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
       Eighteen States challenge a final rule (the “Final Rule”) promulgated by the Department of

Labor (the “Department”) under the Administrative Procedure Act. Five trade organizations (the

“Proposed Intervenors”) move to intervene as defendants. Because the Proposed Intervenors have

not carried their burden to show that the Department does not adequately represent their interests,

they may not intervene as of right. But the States will not suffer prejudice if the Court permits the

Proposed Intervenors to intervene, so the motion to intervene is GRANTED.
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 2 of 10



I. BACKGROUND

        The Court’s prior opinion provides most of the relevant background. See New York v. Scalia,

No. 1:20-cv-1689 (GHW) (Scalia I), 2020 WL 2857207 (S.D.N.Y. June 1, 2020). In Scalia I, the

Court denied Defendants’ motion to dismiss for lack of constitutional and prudential standing. See

id. The Court then set a briefing schedule on the parties’ proposed motions for summary judgment.

Dkt No. 75.

        One week later, the Proposed Intervenors moved to intervene in this case. Dkt Nos. 76-78.

The Proposed Intervenors are the International Franchise Association, the Chamber of Commerce

of the United States of America, the National Retail Federation, the Associated Builders and

Contractors, and the American Hotel and Lodging Association. The States opposed the motion,

Dkt Nos. 87-88, and the Proposed Intervenors replied, Dkt No. 97.

II. DISCUSSION

        The Second Circuit has “explained that intervention is a procedural device that attempts to

accommodate two competing policies[.]” Floyd v. City of N.Y., 770 F.3d 1051, 1057 (2d Cir. 2014)

(per curiam) (quotation and brackets omitted). “[O]n the one hand,” intervention is designed to

permit courts to “efficiently administ[er] legal disputes by resolving all related issues in one

lawsuit[.]” Id. (quotation omitted). “[O]n the other hand,” permitting parties to intervene willy-nilly

makes lawsuits “unnecessarily complex, unwieldy or prolonged.” Id. (quotation omitted). The

Circuit has repeatedly emphasized the “fact-intensive nature” of this inquiry. Id.; see also United States

v. Pitney Bowes, Inc., 25 F.3d 66, 69 (2d Cir. 1994).

        A. Intervention as of Right

        Federal Rule of Civil Procedure 24(a) provides for intervention as of right . . . [:] “On
        timely motion, the court must permit anyone to intervene who claims an interest
        relating to the property or transaction that is the subject of the action, and is so situated
        that disposing of the action may as a practical matter impair or impede the movant’s
        ability to protect its interest, unless existing parties adequately represent that interest.”

Floyd, 770 F.3d at 1057 (quoting Fed. R. Civ. P. 24(a)(2)) (emphasis omitted).

                                                        2
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 3 of 10



        Thus, “a district court must grant an applicant’s motion to intervene under Rule 24(a)(2) if

(1) the motion is timely; (2) the applicant asserts an interest relating to the property or transaction

that is the subject of the action; (3) the applicant is so situated that without intervention, disposition

of the action may, as a practical matter, impair or impede the applicant’s ability to protect its interest;

and (4) the applicant’s interest is not adequately represented by the other parties.” Laroe Estates, Inc.

v. Town of Chester, 828 F.3d 60, 66 (2d Cir. 2016), vacated and remanded on other grounds sub nom. Town of

Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) (quotation omitted). “[A] failure to satisfy

any one of these four requirements is a sufficient ground to deny the application.” Floyd, 770 F.3d at

1057 (quotation, emphasis, and brackets omitted). “In seeking intervention under this Rule, the

proposed intervenor bears the burden of demonstrating that it meets the requirements for

intervention.” Kamdem-Ouaffo v. PepsiCo, Inc., 314 F.R.D. 130, 134 (S.D.N.Y. 2016); see also Pitney

Bowes, 25 F.3d at 70 (“Under Rule 24(a)(2) the purported intervenor must show that its interest is

not adequately represented, while under [a different statute], the government bears that burden.”).

                1. Timeliness

        The motion is timely. “[T]he timeliness requirement is flexible” and “defies precise

definition[.]” Floyd, 770 F.3d at 1058. “In determining whether a motion to intervene is timely,

courts consider (1) how long the applicant had notice of the interest before it made the motion to

intervene; (2) prejudice to existing parties resulting from any delay; (3) prejudice to the applicant if

the motion is denied; and (4) any unusual circumstances militating for or against a finding of

timeliness.” Laroe Estates, 828 F.3d at 66-67. The core concern is prejudice. Indeed, the Second

Circuit explained a court’s “only concern on timeliness under Rule 24” is “prejudice[]” resulting

from delay. Id. at 67.

        The States have not shown that they will be prejudiced by the proposed intervention in this

case. The Proposed Intervenors have not requested an extension of the deadline to submit an

opposition to the States’ motion for summary judgment. So even if the Proposed Intervenors might

                                                      3
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 4 of 10



have sought to intervene earlier, their intervention will not delay the disposition of this action. The

timeliness requirement is satisfied.

                 2. Sufficient Interest

        The Proposed Intervenors have asserted a sufficient interest in the outcome of this case.

Rule 24(a)(2) requires the movant to “assert[] an interest relating to the property or transaction that

is the subject of the action.” Id. at 67 (quotation omitted). That interest must be “direct, substantial,

and legally protectable.” Id. at 68 (quotation omitted). “[A]n interest that is remote from the subject

matter of the proceeding, or that is contingent upon the occurrence of a sequence of events before it

becomes colorable, will not satisfy the rule.” Floyd, 770 F.3d at 1057.

        The Proposed Intervenors satisfy this requirement. Although Plaintiffs state flatly that they

“do not concede” that the Proposed Intervenors have asserted a sufficient interest, they do not

argue the point. Opposition to Motion to Intervene (“Opp.”), Dkt No. 87, at 3 n.1. And the

Proposed Intervenors have an interest in the outcome of this case: Some of their members may face

a different—and arguably less employer-friendly—standard for liability under the FLSA if the Court

invalidates the Final Rule. That is adequate under the second prong. See New York v. United States

Dep’t of Health & Human Servs. (HHS), No. 19-cv-4676 (PAE), 2019 WL 3531960, at *4 (S.D.N.Y.

Aug. 2, 2019).

                 3. Impairment

        The Proposed Intervenors have shown that their interest may be impaired by invalidation of

the Final Rule. “Rule 24(a)(2) also requires the movant to show that it is so situated that without

intervention, disposition of the action may, as a practical matter, impair or impede its ability to

protect its interest[.]” Laroe Estates, 828 F.3d at 70 (quotation and brackets omitted). As with the

second prong, Plaintiffs do not argue this point. Opp. at 3 n.1. And again, the Proposed

Intervenors may suffer adverse economic consequences if the Court invalidated the Final Rule. The



                                                    4
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 5 of 10



Proposed Intervenors have thus adequately demonstrated that their interest may be impaired by the

disposition of this case.

                4. Adequate Representation

        The Proposed Intervenors falter under the fourth prong of the Rule 24(a)(2) test, however.

The Supreme Court has emphasized that a proposed intervenor need only show that “representation

of his interest ‘may be’ inadequate[.]” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10

(1972). “The burden to demonstrate inadequacy of representation is generally speaking ‘minimal[.]’”

Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 179 (2d Cir. 2001) (quoting Trbovich, 404 U.S. at

538 n.10); see also Laroe, 828 F.3d at 70 (citation omitted). But the Second Circuit has “demanded a

more rigorous showing of inadequacy in cases where the putative intervenor and a named party have

the same ultimate objective[.]” Butler, 250 F.3d at 179. In that circumstance, the proposed

intervenor “must rebut the presumption of adequate representation by the party already in the

action.” Id. at 179-80. And “[t]he proponent of intervention must make a particularly strong

showing of inadequacy in a case where the government is acting as parens patriae.” United States v. City

of N.Y., 198 F.3d 360, 367 (2d Cir. 1999) (citing United States v. Hooker Chems. & Plastics Corp., 749

F.2d 968, 985 (2d Cir. 1984)); see also 7C Charles Alan Wright & Arthur R. Miller, Federal Practice

and Procedure § 1909 & nn.24-27 (3d ed. 2007 & supp. 2019) (“The rare cases in which a member

of the public is allowed to intervene in an action in which the United States, or some other

governmental agency, represents the public interest are cases in which a very strong showing of

inadequate representation has been made.”).

        The Proposed Intervenors have not rebutted the presumption of adequate representation by

the Department. Judge Engelmayer’s recent decision in HHS is persuasive. There, a group of State

Plaintiffs “challenge[d] . . . a final rule issued by the U.S. Department of Health and Human Services

(‘HHS’)[.]” HHS, 2019 WL 3531960, at *1. Two non-government entities—including a trade

association—moved “to intervene as defendants.” Id. The HHS court denied the motion to

                                                     5
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 6 of 10



intervene as of right because the putative intervenors failed to show that their interests were not

adequately represented by HHS. Id. at *4-6. Judge Engelmayer recognized that “HHS and the

[p]roposed [i]ntervenors share the same goal: upholding the [r]ule.” Id. at *5. So the burden fell on

the putative intervenors to “rebut the presumption of adequate representation by HHS.” Id.

        The court held that the proposed intervenors failed to carry this burden. Judge Engelmayer

noted that “[i]nsofar as th[e] case turn[ed] on an APA challenge to HHS’s rulemaking,” the court

could not consider “extra-record evidence[.]” Id. Thus, the proposed intervenors could not offer

evidence relevant to the APA claim. The same is true here. Indeed, the Proposed Intervenors

submitted a declaration attaching their public comments on the Final Rule—which will be part of

the record on summary judgment, whether or not the Court grants the Proposed Intervenors’

motion. See Dkt No. 77.

        The HHS court also held that the putative intervenors could not intervene as of right

because “the interests of the Proposed Intervenors [were] broadly coterminous with those of HHS.”

Id. at *6. The Second Circuit has held that “[a] putative intervenor does not have an interest not

adequately represented by a party to a lawsuit simply because it has a motive to litigate that is

different from the motive of an existing party.” Id. (quoting NRDC, Inc. v. N.Y. State Dep’t of Envt’l

Conservation, 834 F.2d 60, 62-63 (2d Cir. 1987)). To the contrary, “[s]o long as the party has

demonstrated sufficient motivation to litigate vigorously and to present all colorable contentions, a

district judge does not exceed the bounds of discretion by concluding that the interests of the

intervenor are adequately represented.” Id. (quoting NRDC, 834 F.2d at 62). Here, the Department

has already shown its intent to defend the rule vigorously by moving to dismiss. And there is no

indication that the Department will not continue to do so.

        In a footnote, the Proposed Intervenors attempt to distinguish HHS by arguing that in that

case, the defendants did not represent “conflicting stakeholders[.]” Memorandum in Support of

Motion to Intervene (“Mem.”), Dkt No. 78, at 17 n.1. That argument is unpersuasive. The

                                                    6
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 7 of 10



Proposed Intervenors’ and Defendants’ interests may not match up perfectly, but the Proposed

Intervenors cannot reasonably argue that their interests conflict. Just the opposite, both the

Proposed Intervenors and the Department “share the same goal: upholding the [Final] Rule.” 2019

WL 3531960, at *5. Given that basic fact, the Proposed Intervenors argument that they “‘will make

a more vigorous presentation of the economic side of the argument’ than would the Department” is

unavailing. Mem. at 18 (quoting N.Y. Pub. Int. Res. Grp., Inc. v. Regents of Univ. of State of N.Y.

(NYPIRG), 516 F.2d 350, 352 (2d Cir. 1975) (per curiam)). The dispute here is about whether the

Department validly promulgated the Final Rule. The Department has a strong incentive to make

every colorable argument that it did so.

        For similar reasons, the Proposed Intervenors argument that the complaint “is filled with

unwarranted, direct attacks on the business community” is unpersuasive. Mem. at 18. That is not a

fair characterization of the complaint. But even if it were, the desirability of the business practices

described in the complaint—such as outsourcing and subcontracting—is not at issue here. Rather,

the States argue that Defendants ignored the effect of those business practices in promulgating the

Final Rule.

        The Proposed Intervenors also insist that NYPIRG controls and requires that the Court

grant their motion to intervene as of right. The Proposed Intervenors are correct that NYPIRG

permitted private parties to intervene as defendants in an action challenging the promulgation of a

regulation. See 516 F.2d at 352. But NYPIRG was decided before Butler and City of New York. The

Court understands those decisions to set forth the controlling law for motions to intervene as of

right alongside government defendants. Indeed, City of New York cited NYPIRG but did not discuss

it in the portion of the opinion about the adequacy of representation prong of the intervention as of

right analysis. Compare City of N.Y., 198 F.3d at 365 (citing NYPIRG, 516 F.2d at 351-52) with id. at

367 (“The proponent of intervention must make a particularly strong showing of inadequacy in a



                                                      7
         Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 8 of 10



case where the government is acting as parens patriae.” (citation omitted)). To the extent there is

tension between NYPIRG and City of New York, the Court must follow the latter.

        The Proposed Intervenors make a feeble attempt to distinguish City of New York. They argue

that the putative intervenors in that case “did not satisfy any of the prongs of Rule 24(a).” Reply

Memorandum of Law in Support of Motion to Intervene, Dkt No. 97, at 4 n.2 (emphasis omitted).

True enough. But that does not undermine City of New York’s holding that a proposed intervenor

must carry a heavier burden when it seeks to intervene alongside a government acting as parens

patriae. And so that argument does not undermine the conclusion that the Proposed Intervenors’

argument have failed to carry that burden here.

        The Proposed Intervenors finally cite a potpourri of out-of-Circuit cases holding that

proposed intervenors had a right to intervene in similar factual circumstances. See Mem. at 15-18

(collecting cases from the Third, Sixth, Ninth, and Tenth Circuits). Whatever persuasive value these

cases may have in general, the Court must follow binding Second Circuit law.

        For those reasons, the Proposed Intervenors have failed to show that the Department will

not adequately represent their interests in this litigation. Because “a failure to satisfy any one of

these four requirements is a sufficient ground to deny” intervention as of right, the Proposed

Intervenors’ motion under Rule 24(a)(2) is denied. Floyd, 770 F.3d at 1057 (quotation, emphasis, and

brackets omitted).

        B. Permissive Intervention

        Although the Proposed Intervenors have failed to carry their burden to show that they have

a right to intervene, the Court will permit them to intervene under Rule 24(b). “Federal Rule of

Civil Procedure 24(b) provides for intervention by permission[:] . . . ‘[o]n timely motion, the court

may permit anyone to intervene who has a claim or defense that shares with the main action a

common question of law or fact.’” Id. (quoting Fed. R. Civ. P. 23(b)(1)(B)). A “district court’s

discretion under Rule 24(b) is broad.” HHS, 2019 WL 3531960, at *6 (quoting Restor-A-Dent Dental

                                                     8
          Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 9 of 10



Labs., Inc. v. Certified Alloy Prods., Inc., 725 F.2d 871, 876 (2d Cir. 1984)); see also Floyd, 770 F.3d at

1062 n.38 (2d Cir. 2014) (“A denial of permissive intervention has virtually never been reversed.”

(quotation omitted)).

         Unlike intervention as of right under Rule 24(a), “Rule 24(b) does not require a finding that

party representation [is] inadequate.” Id. (citing United States v. Columbia Pictures Indus., Inc., 88 F.R.D.

186, 189 (S.D.N.Y. 1980)). Adequate representation weights against permitting intervention, but a

court may still permit it if the intervenors will help it resolve a dispute. See id. (quoting United States v.

N. Y. C. Housing Auth., 326 F.R.D. 411, 418 (S.D.N.Y. 2018)).

         The Court will permit the Proposed Intervenors to intervene under Rule 24(b). As in HHS,

“the question of permissible intervention” could go “either way.” Id. And “the alternative to

intervention” is that the Proposed Intervenors “participate[]” as “amicus curiae[.]” Id. So if the Court

denied the Proposed Intervenors’ motion, they could still submit their arguments as amicus. The

Proposed Intervenors argue that “[t]he ability to participate as a party is vital to protecting [their]

interests” and that “serving as an amicus is insufficient.” Opp. at 8. But they fail to explain why

that might be—or indeed, why it would make any difference at all.

         In any event, the Court agrees with the decision in HHS that “there is no palpable harm in

permitting this participation.” Id. at *7. That is because “[i]ntervention will not unduly delay, or

prejudice, the adjudication of” this case. Id. The Proposed Intervenors have not asked for an

extension of the deadlines for the motion for summary judgment. And the need for the States to

respond to the Proposed Intervenors’ arguments does not represent an “appreciable burden”

because the Court would have received those arguments from the Proposed Intervenors as amicus

anyway. Id. For those reasons, the motion to intervene is granted. 1



1 The Court expects that it would be sympathetic to an application from the States for an enlargement of the page
limitation of their opposition to Defendants’ cross-motion for summary judgment and their reply to Defendants’
opposition to their motion for summary judgment.

                                                            9
      Case 1:20-cv-01689-GHW Document 99 Filed 06/29/20 Page 10 of 10



III. CONCLUSION

      The motion to intervene is GRANTED.

      The Clerk of Court is directed to terminate the motion pending at Dkt No. 76.

      SO ORDERED.

Dated: June 29, 2020                            _____________________________________
                                                         GREGORY H. WOODS
                                                        United States District Judge




                                               10
